





CITATION: R. v. Rulli, 2011
      ONCA 18



DATE:  20110107



DOCKET: C48492



COURT OF APPEAL FOR ONTARIO



Moldaver, Feldman and MacFarland JJ.A.



BETWEEN:



Her Majesty The Queen



Respondent



and



Piero Rulli



Applicant (Appellant)



Nicholas A. Xynnis, for the appellant



Emile Carrington, for the respondent



Heard: January 5, 2011



On appeal from the Order of Justice
          J.R. McIsaac of the Superior Court of Justice, dated March 10, 2008, dismissing
          the applicant/appellants appeal from conviction entered by Justice R. P.
          Main of the Ontario Court of Justice, dated October 18, 2005.



ENDORSEMENT



[1]

On summary conviction appeal, the appellant sought to have his plea to a
    charge of refusing to provide a breath sample struck on the basis that he had
    allegedly received misleading advice from his counsel as to the consequences of
    his plea. The summary conviction appeal judge dismissed the appeal on the basis
    that the appellant had failed to demonstrate that he had a viable defence to
    the charge and therefore was not prejudiced, irrespective of the advice he may
    have received from counsel.

[2]

With respect, the summary conviction appeal judge applied the wrong
    legal test in assessing whether the plea should have been struck. In the
    circumstances, he should have focused on whether the plea was informed. If it
    was not, the prejudice lies in the fact that in pleading guilty, the appellant
    gave up his right to a trial. Whether he had a viable defence was not a
    relevant factor in the circumstances.

[3]

That said, we would deny leave to appeal. The matter comes to us some six
    years after the date of the offence, more than five years after the plea was
    entered and almost three years from the date the summary conviction appeal was
    dismissed. The remainder of the proposed appeal raises no legal issues of any
    consequence. It essentially turns on a factual dispute and we are not persuaded
    that there has been any miscarriage of justice that would warrant granting
    leave to appeal. Accordingly, leave to appeal is denied.

Signed:           M.J. Moldaver
    J.A.

K.
    Feldman J.A.

J.
    MacFarland J.A.


